 



Exhibit 10.3
WAIVER
Dated as of January 12, 2007
HEI, Inc.
1495 Steiger Lake Lane
Victoria, MN 55386
Attn: Mark Thomas, CEO
Dear Mr. Thomas:
     Reference is made to that certain Master Equipment Lease No. 0512231 (the
“Master Lease”), dated as of December 23, 2005, by and between HEI Inc., a
Minnesota corporation (the “Lessee”) and Commerce Leasing Corporation, a
division of Commerce Financial Group, Inc., a Minnesota corporation (the
“Lessor”), as amended by that certain Waiver dated as of May 27, 2006, between
the Lessee and the Lessor; those certain lease commitments (the “Lease
Commitments”) between the Lessor and the Lessee dated as of December 5, 2005,
December 8, 2005, February 23, 2006 and February 24, 2006; and those certain
lease supplements (individually, a “Supplement”, and, collectively, the
“Supplements”) delivered by the Lessee to the Lessor pursuant to the terms of
the Master Lease (the Master Lease, together with the Lease Commitments, the
Supplements, and all other lease schedules and agreements between the Lessee and
the Lessor executed and delivered in connection with the Master Lease are
collectively, the “Lease”).
     The Lessee has advised the Lessor that preliminary financial results for
the Lessee’s quarterly reporting period ended December 2, 2006, indicate that as
of such date the Lessee failed to comply with the Debt Service Coverage Ratio
covenant and the Minimum Total Tangible Stockholders’ Equity covenant set forth
in the Lease, and, consequently, the Lessee would be deemed to have been in
default under the Lease as of December 2, 2006. The Lessee has further advised
the Lessor that the Lessee is likely to be in default under said Debt Service
Coverage Ratio covenant until completion of the Lessee’s quarterly reporting
period ending December 1, 2007, and the Lessee is likely to be in default under
said Minimum Total Tangible Stockholders’ Equity covenant until completion of
the Lessee’s quarterly reporting period ending November 29, 2008. The Lessee has
accordingly requested certain waivers relating to the covenants set forth in the
Lease.
     In consideration of the promises herein set forth, and subject to the
provisions of Sections 13 and 27 of the Master Lease, the Lessee and the Lessor
hereby agree as follows:
     1. The Lessor hereby waives the Lessee’s default existing as of the date
hereof under the Debt Service Coverage Ratio covenant and the Minimum Total
Tangible Stockholders’ Equity covenant under the Lease.

 



--------------------------------------------------------------------------------



 



HEI, Inc.
Waiver
Dated as of December 2, 2006
page 2 of 2
     2. The Lessor hereby waives the Lessee’s compliance with the Debt Service
Coverage Ratio covenant under the Lease, to and including the Lessee’s reporting
period ending September 1, 2007. Lessee will be required to comply with the Debt
Service Coverage Ratio covenant under the Lease as of the reporting period
ending December 1, 2007, and thereafter.
     3. The Lessor hereby waives the Lessee’s compliance with the Minimum Total
Tangible Stockholders’ Equity covenant under the Lease, to and including the
Lessee’s reporting period ending August 30, 2008. Lessee will be required to
comply with the Minimum Total Tangible Stockholders’ Equity covenant under the
Lease as of the reporting period ending November 29, 2008, and thereafter.
     4. As a condition to the effectiveness of the waivers by the Lessor
contained herein, the implied economic interest rate for each Supplement under
the Master Lease shall remain at the adjusted rate that is 2.0% above the
original economic interest rate implied in each such Supplement and the monthly
rental payments for each such Supplement shall remain adjusted accordingly until
November 29, 2008.
     The Lease shall remain in full force and effect, without modification
except as set forth herein or in any amendments entered into in accordance with
the requirements of the Lease, as applicable.
     This Waiver may be executed simultaneously in two or more counterparts,
each of which shall be an original, but all of which constitute but one
agreement.
     If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this Waiver and return the same to the
Lessor, whereupon this Waiver shall become a binding agreement between the
Lessor and the Lessee.

            Sincerely,

COMMERCE FINANCIAL GROUP, INC.
                /s/ James E. Senske       By:     James E. Senske      Its:
    President     

Acknowledged as of the date first written above.

            HEI, INC.
                /s/ Mark Thomas       By:     Mark Thomas      Its:     CEO     

 